726 So. 2d 814 (1999)
Edwin B. HARVEY, Appellant,
v.
STATE of Florida, Appellee.
No. 98-2703
District Court of Appeal of Florida, Fifth District.
January 22, 1999.
Rehearing Denied March 5, 1999.
Edwin B. Harvey, Century, Pro Se.
No Appearance for Appellee.
PER CURIAM.
This is Mr. Harvey's eleventh appearance in this court challenging his 1991 criminal conviction. This appeal of a 3.800(a) motion to correct illegal sentence has no merit and we affirm. We also warn appellant that the further filing of such appeals could result in a loss of gain time. See Hall v. State, 698 *815 So.2d 576 (Fla. 5th DCA 1997), review granted, 718 So. 2d 168 (Fla.1998).
AFFIRMED.
GRIFFIN, C.J., and W. SHARP and HARRIS, JJ., concur.